DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed November 21, 2019, has been placed in the application file.  Foreign patent documents JP 3825106, JP 9-188913, and JP 2001-295129 have been considered inasmuch as English language translations have been provided.  As a reminder, Applicant should provide English translations of all pertinent portions to be considered of foreign language documents included in the information disclosure statement.
Furthermore, in the information disclosure statement filed November 21, 2019, Applicant has written “Cognate of 9-188913” and “Cognate of JP 2001-295129” in the rows corresponding to U.S. Patent No. 5,867,840 and U.S. Patent Application Publication No. 2001/0032351, respectively.  Information of a related English language filing should instead be placed in the row of the corresponding foreign patent document if desired.
Status of the Claims
As directed by the preliminary amendment received on November 21, 2019, claims 1, 3-4, and 6 have been amended.  Claim 5 has been canceled.  Claims 7-8 are 
Response to Amendment
The amendments filed with the preliminary amendment received on November 21, 2019, have been considered and an action on the merits follows.  Amendments to the specification and claims have been entered.
Drawings
The drawings were received on November 21, 2019.  These drawings are acceptable.
Specification – Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the terms “comprising” and “comprises” at lines 3 and 4, respectively.  These terms are legal .  Correction is required.  See MPEP § 608.01(b).
Specification – Disclosure
The disclosure is objected to because of the following informalities:
At [0008], “accidents of late include cases the rider suffers” should instead read “accidents of late include cases where the rider suffers”;
At [0024], the sentence appears to include grammatical and/or typographical errors that make the sentence awkward and confusing; and
At [0032], “ventilation holes 32 that communicate with an air outlet at the back side of the helmet” should instead read “ventilation holes 34 that communication with an air outlet at the back side of the helmet”.  
Appropriate correction is required
Claim Objections
Claim 8 is objected to because the limitation of “the central support member” being “molded integrally with the insert liner” was previously recited in claim 3 from which claim 8 depends.  Therefore, the recitation of the limitation again in claim 8 is redundant.  It is suggested that the repeated limitation be removed from claim 8.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an outer shell configured by a hard material” in line 1 (emphasis added).  It is unclear how exactly the outer shell is configured by the hard material.  For example, the outer shell could comprise the hard material, be shaped from the hard material, be shaped by the hard material (e.g., a press comprises the hard material), or the like.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  If meant to have as the outer shell comprising the hard material, it is suggested that the limitation instead read “an outer shell further comprising a hard material” or similar language.  For the purposes of examination, the limitation will be interpreted as the outer shell comprising the hard material.
Claim 1 further recites the limitation “a ventilation passage” at lines 7, 8, and 10.  It is unclear if the multiple recitations of “a ventilation passage” are referring to the same passage or multiple ventilation passages.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  If meant to refer to multiple ventilation passages, it is suggested that the limitations instead read “a first ventilation passage”, “a second ventilation passage”, and “a third ventilation passage”, respectively.  For the purposes of examination, the limitations will be interpreted as referring to multiple (i.e., three) ventilation passages.
Claims 2-4 and 6-8 are similarly rejected for being dependent on rejected claim 1 as described above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2012/0198604 to Weber et al. (hereinafter, “Weber”), in view of U.S. 5,867,840 to Hirosawa et al. (hereinafter, “Hirosawa”).
Regarding claim 1, Weber teaches a helmet (Annotated Fig. 2 below; helmet (100); Abstract), comprising an outer shell (shell (106)) configured by a hard material (shell (106) is made of relatively hard material; [0042]), and a shock absorbing liner (combination of outer (102) and inner (104) liners inside of shell (106)) disposed inside the outer shell (106), wherein the shock absorbing liner comprises a main body liner (outer liner (102)), a recessed portion provided at an inner surface of the main body liner (outer liner (102) includes recessed portions that correspond with flanges of inner , an insert liner (inner liner (104)) fitted into the recessed portion (flanges (118) of inner liner (104) extend outward into corresponding recesses in outer liner (102); [0044]), and a central support member (central flange (118) of inner liner (104)) disposed between a bottom surface of the recessed portion and a bottom surface of the insert liner (central flange (118) is positioned between the bottom surface of the recess of outer liner (102) and that of inner liner (104)).

    PNG
    media_image1.png
    498
    751
    media_image1.png
    Greyscale

Annotated Fig. 2 of Weber
That said, Weber does not teach a ventilation passage that communicates with an air inlet at a front side of the helmet and a ventilation passage that communicates with an air outlet at a back side of the helmet are provided at the recessed portion, and ventilation passage that communicates the recessed portion with the inner surface of the main body liner is provided at the insert liner, the inner surface being configured to contact a head region of a wearer.
However, Hirosawa, in a related helmet art, is directed to a helmet (Fig. 5; Abstract) having ventilation ducts for intake and exhaust of airflow that is routed to an interior of the helmet.  More specifically, Hirosawa teaches a ventilation passage (grooves (41, 42)) that communicates with an air inlet (intake duct (61)) at a front side (34a) of the helmet (head covering (10)) and a ventilation passage (through holes (45, 46)) that communicates with an air outlet (through holes (45, 46) communicate with exhaust duct (63) via grooves (41, 42)) at a back side (34b) of the helmet (10) are provided at the recessed portion (through holes (45, 46) are positioned proximate recess (31) in main liner member (32)), and a ventilation passage (vent holes (57) in subsidiary liner member (33)) that communicates the recessed portion (recess (31) in main liner member (32)) with the inner surface of the main body liner is provided at the insert liner (vent holes (57) provide communication from recess (31) to interior of space (21) formed by main liner member (32)), the inner surface being configured to contact a head region of a wearer (inner surfaces of main liner member (32) and subsidiary liner member (33) are configured to contact a wearer’s head when the space (21) is occupied by the head).
	It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the helmet of Weber to include the ventilation ducts disclosed by Hirosawa.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the helmet of Weber to include the ventilation ducts 

    PNG
    media_image2.png
    560
    777
    media_image2.png
    Greyscale

Annotated Fig. 5 of Hirosawa
Regarding claim 2, wherein the shock absorbing liner (combination of outer (102) and inner (104) liners inside of shell (106)) comprises a plurality of other support members (See annotated Fig. 2 of Weber above; flanges (118) positioned at bottom sides of inner liner (104)) disposed around the central support member (central flange (118)).
Regarding claim 3, wherein the central support member (central flange (118)) is molded integrally with the insert liner (Fig. 2; inner layer (104) having flanges (118) is a .
Regarding claim 4, wherein a cross-sectional area of respective distal ends of the other support members is smaller than a cross-sectional area of a distal end of the central support member (See annotated Fig. 2 of Weber above; cross-sectional area at distal ends of flanges (118) at bottom sides of inner liner (104), i.e., the other support members, is smaller than that of the central support member), and the central support member and the other support members are molded integrally with the insert liner (Fig. 2; inner layer (104) having flanges (118), i.e., central and other flanges, is a single piece construction (i.e., integral); the limitation of “molded” is interpreted as product-by-process).
Regarding claim 7, wherein the central support member (central flange (118)) is molded integrally with the insert liner (Fig. 2; inner layer (104) having flanges (118) is a single piece construction (i.e., integral); the limitation of “molded” is interpreted as product-by-process).
Regarding claim 8, wherein a cross-sectional area of respective distal ends of the other support members is smaller than a cross-sectional area of a distal end of the central support member (See annotated Fig. 2 of Weber above; cross-sectional area at distal ends of flanges (118) at bottom sides of inner liner (104), i.e., the other support members, is smaller than that of the central support member), and the central support member and the other support members are molded integrally with the insert liner (Fig. 2; inner layer (104) having flanges (118), i.e., central and other flanges, is a single piece .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0198604 to Weber et al. (hereinafter, “Weber”), in view of U.S. 5,867,840 to Hirosawa et al. (hereinafter, “Hirosawa”), and further in view of U.S. Patent Application Publication No. 2002/0174480 to Lombard (hereinafter, “Lombard”).
Regarding claim 6, Weber and Hirosawa teach the limitations of claim 1.  Furthermore, Hirosawa teaches wherein the air inlet (Fig. 5; intake duct (61)) is provided at a member (brow portion of rim member (13)) disposed at an open portion of a front face of the helmet (brow portion of rim member (13) forms opening (25) at the front of the head covering (10)).  
That said, Weber and Hirosawa do not teach wherein the member being edge-rolled.
However, Lombard, in a related helmet art, is directed to a sports helmet (Fig. 3; Abstract) having face coverage portions (30, 32) proximate a face opening at the front of the helmet.  More specifically, Lombard teaches the edges of these face coverage portions (30, 32) proximate the face being edge-rolled (edges of face coverage portions (30, 32) are smoothly rounded and contoured to be devoid of sharp protrusions; [0045]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the rim member proximate the brow line on the modified helmet of Weber and Hirosawa to be edge-rolled as disclosed by Lombard.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2015/0157083 to Lowe discloses a protective helmet having a multi-layer liner having a central projection and additional, smaller snap connectors around the central projection (Fig. 3).  US2012/0060251 to Schimpf discloses a helmet with inner liner having projections extending into an outer liner.  US20170188649 to Allen et al. discloses a protective helmet with an interior liner having integrally molded projections extending into an outer liner.  US20140259316 to Katz discloses a helmet having an inner layer with projections for conforming to an outer layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038.  The examiner can normally be reached on M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732